                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                      STATESBORO DIVISION
NATHAN L. COOKE,                   )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )
                                   )           CV416-317
HOMER BRYSON, et al.,              )
                                   )
     Defendants.                   )


                                 ORDER

     Proceeding pro se and in forma pauperis (IFP), Nathan L. Cooke has

filed this 42 U.S.C. § 1983 against various prison officials and staff

involved in his medical care while incarcerated. Docs. 1, 13 & 14. He seeks

declaratory and injunctive relief, as well as compensatory damages against

defendants, jointly and severally. Id. at 12. This is all laid out in his own

handwritten statements, in lieu of utilizing the Court’s § 1983 civil rights

complaint form.

     The federal courts have long made available to jails and prisons

specific forms for filing habeas and civil rights cases. In Williams v.

Freesemann, 2015 WL 6798946 at * 1 n. 4 (S.D. Ga. Oct. 15, 2015), this

Court noted that some inmate-litigants bypass those forms in favor of
“home-brewed” filings. Adverse factors can motivate that effort. The

Court’s forms force inmates to answer questions aimed at capturing things

like 28 U.S.C. § 1915(g) strikes and repeat (e.g., successive writ) habeas

filings. See, e.g., Bright v. Corizon Health Corp., 2015 WL 9257155 at * 1

(S.D. Ga. Dec. 18, 2015) (“Bright’s incentive to omit his prior case

information is strong because of the § 1915(g) three-strike bar.”). “Home-

brewers” typically omit those prophylactic questions from their filings.

While Cooke’s handwritten complaint closely tracks the Court’s form, it

notably omits any mention of these key questions. Plaintiff must complete

and sign his form Complaint answering these questions before the Court

can screen it.

      Another issue arises before the Court can screen plaintiff’s

Complaint. A complaint must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

While detailed factual allegations are not required, “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). In other

words, a complaint may not simply allege a wrong has been committed and



                                      2
demand relief. The pleading standard “demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation[;]” the complaint must

contain “sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at

555, 570). Further, while factual allegations are accepted as true, legal

conclusions are not. Id. (quoting Twombly, 550 U.S. at 555).

     The court affords a liberal construction to a pro se litigant’s

pleadings, holding them to a more lenient standard than those drafted by

an attorney. Haines v. Kerner, 404 U.S. 519, 520 (1972); Erickson v.

Pardus, 551 U.S. 89, 94 (2007). This liberal construction does not mean,

however, that the court has a duty to re-write the complaint. Snow v.

DirecTV, Inc., 450 F.3d 1314, 1320 (11th Cir. 2006). Cooke’s meandering,

chronologically incoherent filing must be rewritten to set forth the harm

he suffered and the relief he seeks. Amendment is necessary.

     Accordingly, plaintiff must submit his Amended Complaint on this

Court’s form within 14 days of the date this Order is served. Plaintiff is

therefore ORDERED to complete the attached Form to be Used by

Prisoners in Filing a Complaint Under the Civil Rights Act, 42

U.S.C. § 1983, which requires that prisoner plaintiffs disclose:



                                    3
(1) whether they have brought other federal lawsuits while incarcerated,

(2) whether they were allowed to proceed IFP in any such lawsuits, and

(3) whether any such suit was dismissed on the ground that it was

frivolous, malicious, or failed to state a claim. 1 Failure to comply with

this order within 14 days from the date this Order is served will

result in a recommendation that this case be dismissed. 2

      Meanwhile, it is time for plaintiff to pay his filing fee. His PLRA

paperwork reflects $0 in average monthly deposits over the six month

period prior to the date of his Prison Account Statement. Doc. 12. He


1
  This Court’s § 1983 complaint form, which is available to all prisons and jails, see
http://www.gasd.uscourts.gov/pdf/prisoner1983.pdf, compels inmates to disclose prior
lawsuits. That data is necessary to enforce the “Three Strikes” rule illuminated in
Owens v. Morales, 2015 WL 5040245 at * 1 (S.D. Ga. Aug. 25, 2015). See Boney v.
Hickey, 2014 WL 4103918 at * 4-5 (S.D. Fla. Aug. 15, 2014) (collecting cases that
discuss what constitutes a 28 U.S.C. § 1915(g) strike, three of which can lead to a
substantial curtailment on an inmate's ability to proceed IFP).
  Under the question concerning whether a prisoner plaintiff has brought any
lawsuits in federal court dealing with the facts other than those involved in this action,
plaintiff must specifically describe each such lawsuit, and if there is more than one
such lawsuit, the additional lawsuits must be described on another piece of paper.
2
    To aid Cooke in his endeavor, the Clerk is DIRECTED to enclose copies of his
Complaint and amendments (docs. 1, 13 & 14). However, plaintiff is warned that his
amended complaint will supersede the original complaint and therefore must be
complete in itself. Once he files his amended complaint, the prior pleadings will no
longer serve any function in the case. See Malowney v. Fed. Collection Deposit Grp,
193 F.3d 1342, 1345 n.1 (11th Cir. 1999) (“An amended complaint supersedes an
original complaint”); Varnes v. Local 91, Glass Bottle Blowers Ass’n of U.S. & Canada,
674 F.2d 1365, 1370 n.6 (11th Cir. 1982) (“As a general rule, an amended complaint
supersedes and replaces the original complaint unless the amendment specifically
refers to or adopts the earlier pleading”).


                                            4
therefore owes no initial partial filing fee. See 28 U.S.C. § 1915(b)(1)

(requiring an initial fee assessment “when funds exist,” under a specific

20 percent formula). Plaintiff’s custodian (or designee) shall therefore set

aside 20 percent of all future deposits to his account, then forward those

funds to the Clerk each time the set aside amount reaches $10.00, until

the balance of the Court’s $350.00 filing fee has been paid in full. 3

      SO ORDERED, this            19th day
                                         y of April,
                                               p , 2019.

                                        ______________________________
                                          ___________________________
                                        CHRIS
                                         HRISTOPHER
                                            STO
                                             T PH  E L. RAY
                                                  HER
                                        UNITED STATES MAGISTRATE JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




3
    The Clerk is DIRECTED to send this Order to plaintiff's account custodian
immediately, as this payment directive is nondispositive within the meaning of Fed. R.
Civ. P. 72(a), so no Rule 72(b) adoption is required. In the event he is transferred to
another institution, his present custodian shall forward a copy of this Order and all
financial information concerning payment of the filing fee and costs in this case to
plaintiff's new custodian. The balance due from plaintiff shall be collected by the
custodian at his next institution in accordance with the terms of the payment directive
portion of this Order.


                                          5
